Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/08/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020, 02/04/2021 and 03/19/2021 were filed after the mailing date of the 03/07/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (US 2018/0062274, hereby referred as Madsen) in view of Basehgi et al. (US 5027126, hereby referred as Basehgi). 
Regarding claim 1, 

A phased array system comprising (see abstract): 
a signal distribution system (element 204); 
a plurality of beam-forming elements (elements 208, see paragraph [0052]); and 
a plurality of beam-forming integrated circuits (elements 206, see paragraph [0052]) in communication with the beam- forming elements, 
each beam-forming integrated circuit having a corresponding register bank comprising a plurality of addressable and programmable register sets (see paragraph [0077] and claim 1), 
each beam-forming integrated circuit having a serial data port for receiving serial messages that manage data in the register bank (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks).

Madsen does not disclose; 
Each beam-forming integrated circuit having a parallel mode data port in communication with the signal distribution system for receiving broadcast messages having register address information that manage the data in the register bank, the broadcast messages received in parallel with the other beam-forming integrated circuits among the plurality of beam-forming integrated circuits via the signal distribution system. 

However, Basehgi teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate each beam-forming integrated circuit having a parallel mode data port in communication with the signal distribution system for receiving broadcast messages having register address information that manage the data in the register bank, the broadcast messages received in parallel with the other beam-forming integrated circuits among the plurality of beam-forming integrated circuits via the signal distribution system, as taught by Basehgi, into Madsen in order to provide an improved and simple circuitry for the antenna.   

Regarding claim 2, 
Madsen discloses (figures 2 and 10); 
A controller (element 202) that communicates with the plurality of beam-forming integrated circuits (elements 206, see paragraph [0052]), the controller having a mode data output coupled with the mode data port of each beam-forming integrated circuit via 

Madsen does not disclose; 
The controller having a parallel mode data output coupled with the parallel mode data port of each beam-forming integrated circuit via the signal distribution system.

However, Basehgi teaches;
The controller having a parallel mode data output coupled with the parallel mode data port of each beam-forming integrated circuit via the signal distribution system (see figures 1 and 2, the circuitry that comprises of parallel mode data port 100 for the plurality of registers 104 and controller 20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a controller having a parallel mode data output coupled with the parallel mode data port of each beam-forming integrated circuit via the signal distribution system, as taught by Basehgi, into Madsen in order to provide an improved and simple circuitry for the antenna.   

Regarding claim 3, 
Madsen discloses (figures 2, 8 and 10); 
Wherein the plurality of beam- forming integrated circuits (elements 206, see paragraph [0052]) are switchable (see figure 8, switch 802/808) between any of a serial 

Madsen does not disclose; 
The each beam-forming integrated circuit having a parallel mode data output.

However, Basehgi teaches;
Each beam-forming integrated circuit having a parallel mode data output (see figures 1 and 2, the circuitry that comprises of parallel mode data port 100 for the plurality of registers 104 and controller 20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate each beam-forming integrated circuit having a parallel mode data output, as taught by Basehgi, into Madsen in order to provide an improved and simple circuitry for the antenna.   

Regarding claim 4, 
Madsen discloses (figures 2, 8 and 10); 
Wherein the plurality of beam- forming integrated circuits (elements 206, see paragraph [0052]) are switchable to (see figure 8, switch 802/808) or from a hybrid mode that receives data in both the serial mode and the parallel mode (figure 10 and 
  
Madsen does not disclose; 
The each beam-forming integrated circuit having a parallel mode data output.

However, Basehgi teaches;
Each beam-forming integrated circuit having a parallel mode data output (see figures 1 and 2, the circuitry that comprises of parallel mode data port 100 for the plurality of registers 104 and controller 20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate each beam-forming integrated circuit having a parallel mode data output, as taught by Basehgi, into Madsen in order to provide an improved and simple circuitry for the antenna.   

Regarding claim 5, 
Madsen discloses (figures 2, 8 and 10); 
Wherein the programmable register sets (see paragraph [0077] and claim 1) of each beam-forming integrated circuit (elements 206, see paragraph [0052]) include receiver linearity data (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks).  

Regarding claim 6, 
Madsen discloses (figures 2, 8 and 10); 
Wherein the programmable register sets (see paragraph [0077] and claim 1) of each beam-forming integrated circuit (elements 208, see paragraph [0052]) include phase data corresponding to different beam characteristics of the phased array system (see paragraph [0067]).  

Regarding claim 7, 
Madsen discloses (figures 2, 8 and 10); 
Wherein the programmable register sets (see paragraph [0077] and claim 1) of each beam-forming integrated circuit (elements 206, see paragraph [0052]) include gain data corresponding to different beam characteristics of the phased array system (see paragraph [0067]).   

Regarding claim 8, 
Madsen discloses (figures 1-2, 8 and 10); 
Wherein the programmable register sets (see paragraph [0077] and claim 1) of each beam-forming integrated circuit (elements 206, see paragraph [0052]) include three-dimensional beam steering data corresponding to different beam characteristics of the phased array system (see figure 1B, phased array system 100).  

Regarding claim 9, 
Madsen discloses (figures 1-2, 8 and 10); 


Regarding claim 10, 
Madsen discloses (figures 1-2, 8 and 10); 
Wherein each beam-forming integrated circuit includes an ASIC (elements 206, see paragraph [0052]).  

Regarding claim 11, 
Madsen discloses (figures 1-2, 8 and 10); 
Where each beam-forming integrated circuit includes at least one of a clock input for receiving a reference clock signal, a chip select input for enabling the integrated circuit to be programmed, or a load enable input for loading data into the programmable register sets (elements 206, see paragraph [0052]).  
  
Regarding claim 13, 
Madsen discloses (figures 2 and 10); 
Wherein for each beam-forming integrated circuit, the serial data port comprises a serial data input and a serial data output (each of elements 208 which comprises an input and an output, see paragraph [0052]).  

Regarding claim 14, 
Madsen discloses (figures 2 and 3);
Wherein the plurality of beam- forming integrated circuits form a daisy chain coupled via their respective serial data ports (each of elements 206 which comprises an input and an output, see paragraph [0052]). 

Regarding claim 15, 
Madsen discloses (figures 2 and 10); 
Wherein each beam-forming integrated circuit has a plurality of channels (each of elements 208 which comprises an input and an output, see paragraph [0052]), the programmable register sets in each integrated circuit having data for programming each of the plurality of channels (see paragraph [0077] and claim 1).  

Regarding claim 16, 
Madsen discloses (figures 2 and 10); 
Wherein the plurality of beam-forming integrated circuits comprises one or more of a receive only beam-forming integrated circuit, a transmit only beam-forming integrated circuit, or a dual transmit/receive beam-forming integrated circuit (each of elements 208 which comprises an input and an output, see paragraph [0052]). 

Regarding claim 17, 
Madsen discloses (figures 2 and 10); 


Madsen does not disclose; 
A respective parallel mode data ports, in parallel across a signal distribution system for managing the data in the register banks of the plurality of beam-forming integrated circuits. 

However, Basehgi teaches;
A respective parallel mode data ports, in parallel across a signal distribution system for managing the data in the register banks of the plurality of beam-forming integrated circuits (see figure 2, the circuitry that comprises of parallel mode data port 100 for the plurality of registers 104).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a respective parallel mode data ports, in parallel across a signal distribution system for managing the data in the register banks of the plurality of beam-forming integrated circuits, as taught by Basehgi, into Madsen in order to provide an improved and simple circuitry for the antenna.   
Regarding claim 18, 
Madsen discloses (figures 2 and 10); 
Wherein the phased array system emits a beam having desired beam characteristics (see abstract for disclosing a phased array antenna system), and wherein the data in the register banks (see paragraph [0077] and claim 1) of the plurality of beam- forming integrated circuits control the operation of the phase array system to emit the beam (elements 206, see paragraph [0052]). 

Regarding claim 19, 
Madsen discloses (figures 2 and 10); 
Setting the phased array system (see abstract for disclosing a phased array antenna system) in a serial mode to receive data in the serial data port only (elements 206 and 208, see paragraph [0052]. Furthermore, figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks), a parallel mode to receive data in the parallel mode data port only, or a hybrid mode that receives data in both the serial mode and the parallel mode.  

Regarding claim 20, 
Madsen discloses (figures 2 and 10); 
Wherein the programmable register sets (see paragraph [0077] and claim 1) of each beam-forming integrated circuit (elements 206, see paragraph [0052]) include receiver linearity data (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks).  
Regarding claim 21, 
Madsen discloses (figures 2 and 10); 
Wherein the programmable register sets (see paragraph [0077] and claim 1) of each beam-forming integrated circuit (elements 206, see paragraph [0052]) include phase data (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks) corresponding to different beam characteristics of the phased array system (see abstract for disclosing a phased array antenna system).  

Regarding claim 22, 
Madsen discloses (figures 2 and 10); 
Wherein the programmable register sets (see paragraph [0077] and claim 1) of each beam-forming integrated circuit (elements 206, see paragraph [0052]) include gain data (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks) corresponding to different beam characteristics of the phased array system (see abstract for disclosing a phased array antenna system).  

Regarding claim 23, 
Madsen discloses (figures 2 and 10); 
The data in the register banks (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks, see paragraph [0077] and claim 1) of the plurality of beam-forming integrated circuits (elements 206, 

Regarding claim 24, 
Madsen discloses (figures 2 and 10); 
Wherein the data in the register banks (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks, see paragraph [0077] and claim 1) of the plurality of beam-forming integrated circuits (elements 206, see paragraph [0052]) change gain data as a function of temperature fluctuations (see paragraph [0003]) in the phased array system (see abstract for disclosing a phased array antenna system).    

Regarding claim 25, 
Madsen discloses (figures 2 and 10);
Receiving a serial message at the serial data port of a first of the beam-forming integrated circuits (elements 206 which comprises an input and an output, see paragraph [0052]) and forwarding the serial message to a daisy chain of serial data ports of a plurality of different beam- forming integrated circuits (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks, see paragraph [0077] and claim 1).

Regarding claim 26, 
Madsen discloses (figures 2 and 10);
one or more of receive only beam-forming integrated circuits, transmit only beam-forming integrated circuits, dual transmit/receive beam-forming integrated circuits (figure 10 and paragraph [0078], ASIC 206 comprises of PSI and controller 402 and data goes to the register banks, see paragraph [0077] and claim 1).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/           Primary Examiner, Art Unit 2845